COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-12-00587-CV; Robert Krolczyk v. Hunter’s Ridge Maint. Ass’n & Mid-Continent
         Casualty Co.

           Appeal from Robert Krolczyk v. Hunter’s Ridge Maint. Ass’n, Inc., Cause No.
           06-06-18336, in the 155th District Court of Waller County, Texas.

        On February 4, 2013, appellant/cross-appellee Mid-Continent Casualty Company filed an
unopposed motion to reset oral argument. The motion to reset oral argument is granted. Oral
argument will be held on Wednesday, March 27, 2013. An amended submission notice will be
sent to the parties.

       It is so ORDERED.


Judge=s signature: /s/ Michael Massengale
                    Acting individually



Date: February 7, 2013